                                                                     GLZO.S'S OFFICE U S.DIST.COURT
                                                                            ATROAN6KE,vA
                                                                                 FILED

                                                                            JUL
                                                                              ,
                                                                                20 2219
                   IN TH E UN IT ED STATE S D ISTR ICT CO U RT
                   FoR THE WESTERN DISTRICT OFW RGINIAJ
                                                      Y:
                                                       DL:'DU
                                                            !DLEYC ERK
                                RO AN O K'E D IV ISION                       .,ze....    K

CH ART,E S D D IEL O 'D O N N ELL,

       Plaintiff                                    Case N o.7:19-CV -54


                                                   By:H on.M ichaelF.U rbansld
TH OM AS M AJORS,c1aL,                             ChiefUnited StatesDistrictJudge
       D efendants

                                         O RD ER

       Pending in thiscaseisdefendants'm oéon in linzine to exclude plaindff'sexpertor,in

tlaealternaéve,to com pelan am ended expertdesignation.ECF N o.31.In a scheduling order

entered in tlliscase on A pril2,2019,the plaintiffw asdirected to disclose the idendty and a

sum m ary ofallofopirlionsofany expertwitnesswho wasnotretained orspecially em ployed

to provide expert testim ony, such as a tteaing physician, within 75 days of the order.

D efendantsw ereditected to m akethesam edisclosuteswithin 90 daysoftheschedulingorder.

ECF No.18at!t16.
       The requirem entto disclose the identity ofa witness and a sum m ary ofthe witnels>s
                                                                                          '

opinionissetoutin FederalRuleofCivilProcedtzre26(a)(2)(C),wlzich statesthatforwitnesses
w ho'ate notreq''ired to provide awritten report, thedisclosuremust(1)idendfythe subject

m atteron which thewitnessisexpected to presentevidence underFederalRuleofEvidence

702,703,oz7059and (2)includeasummaryofthefactsandopinionstowhich thewitnessis
expected to testify.The Advisory Com m itte notesto the 2007 am endm entsto therule state

thatthe rule was added to m andate sum m aty disclosures of the opirlions to be offered by
expertwitnesseswhoarenotrequiredtoprovidewrittenreports(suchastreaéngphysicians),
andthefactssupportingtheopinions.Fed.R.Civ.P.26(a)(2)(C)advisorycomlnittee'snotes
to 2007 am endm ent.

      Disclosures'under Rule 26(a)(2)(C) are considerably less extensive than a report
requizedbyRule26(a)(2)(B)andcourtsshouldnotrequireunduedetail.Marrv.Abercrombie
& Fitch Stores,Inc.,No.5:14-CV-123,2015W L 3827326,*4 (E.D.N.C.2015)(cidng the
AdvisoryCommitteenotes).Nevertheless,fTTto guard againsttheprejudice ofunfairsumrise
on opposingparties,and forRule26(a)(2)(C)tohaveanymeaning,summarydisclosutesmust
contninmorethanapassingreferenceto thecareatreatingphysician provided.'':Id.(quodng
Slabau h v.LG ElectronicsU SA Inc.,N o.1:12-CV-01020-RT-Y,*32015 W L 1396606 at*3

(S.D.Ind.2015)).Thedisclosutesfffmustclearlyidentifythewitness,statethe subjectmatter
oftheexpectedtesHmony,andsummarizeacttzalopinions.'7?J-1.
                                                        L(quodngSlabaugh,2015WL
1396606at*3).
      On June 28,2019,O'Donnellprovided an initialexpertdisclosute to defendantsin
which he idendhed Dr.ShakeelDurranias a physician who had treated lnim forinjuties
sustained in the accidenttlzatis the basis of this V gation.Regarding the sum m ary of D r.

D uzrani'sopinion,O 'D onnellstated the following:

      D r.D tzrraniisan expertin thefield oforthopedicsand isexpected to testify as
      to the treatm ent rendered to Plaintiff following the wreck, the causal
      reladonship between the injuries sustained in the wreck and the medical
       treatm entrendered by him .Plaintiff'scounselexpectsto solicittestim ony from
      Dr.Durraniasto thepermanentnatureofthepersonalinjuziessustainedbythe
      Plainéff as a resultof thiswreck and faztuze m edicalexpenses and treatm ent,
      including surgely,w hich are teasonably expected to occurin the future.D r.
      D urrani's opinion will be based on llis review of the m edical records,
       exanlinaéon and treatm entofPlaintifflthe history taken from Plaintiff,and
      yearsofexperienceand m edicaltrnining.

                                             2
ECF N o.31.

       O 'D onnellasserts that tlxis disclosuze is sufficient,and thatin addition,allm edical

records have been ptovided in a tim ely faslùon to defendants'counsel.O 'D onnellfurther

assertsthathecuirentlyisawaiting approvalforstzrgeryfrom w orker'scom pensation and that

thefullextentofhisinjuries* 11beapparentuponsurgery,atwhichtimehew111disclosethem
to defendants.Finally,O 'D onnellstatesthathe hasclisclosed to defendantsthatD r.D lzrrani

hasadvisedthatthreeepiduralstezoidinjectionshavepzovidedonlytemporatyreliefandthe
only thing that w111 provide mdre permanent relief n411 be decompression fusion and
instrum entation surgery.

      The couzt ftnds that this disclosure idenéfies D r.D utranias the treating physician

expertand statesthesubjectmatteroftheexpected testimony,butfallsimpe= issiblyshort
ofsum m arizing any actualopinion.ltgivesno clue asto any opinion Dr.D urraniwitloffet

aboutthecausalrelationshipbetweentheinjuriessustainedinthewreck,themedicaltreatment
hehasreceived,orwhethertheinjuliesarepermanent.W hileO'Donnellhasdisclosed that
D r.D urranibelieveshe willneed suzgery in the future,he does notsum m arize the doctor's

opinion aboutf'
              uturem edicalexpensesorotherfuturetteatm ent.SeeM arr,2015W L 3827326

at*5(collecdngcasesfindingsimilardisclosurestobeinsufficientunderRule26(a)(2)(C)).
       Nordoesproductionofmedicalrecordsconsdttzteadisclosuredescribingf'thesubject
m atteron which awitnessisexpected to testify.''V anderber v.Petco A nim alSu liesStores,

lnc.,906F.3d 698,703 (8t.h Ciz.2018).Seealsoloistensen exrel.Ioistensenv.Spotnitz,No.
3:09-CV-84,2011 W L 5320686 (W .D.Va.2011)(finding a party cannotcomplywith Rule
26(a)(2)(C)bydisclosing thecompleterecordsofthetteatingphysiciansin issue).
      The courtbelieves thatdefendant'sm otion,ECF N o.31,is welltaken to the extent

that it requires an am ended expert designation that contains a sum m ary of D r.D urrani's

opinionswit.
           h regard to the subjectsofhistestimony.Thewrinklehere,however,isthat
O 'D onnell is w aiting to hear if additional surgery is going tö be approved by workers'

com pensation.Such surgery,ifperform ed,likely willchange them edicalopii onsin thiscase.
                                                         k


A ssuch,defendants'm otion isGIG N TE D to the following extent:

       Once the surgical decision is made and/ot surgery is perfotm ed,plaintiff should
provide a Hm ely am ended expertdesignation wit.h gzeater specihcity as to Dr.D utrani's

opinions as to causation,necessity oftreatm ent,and m edicalexpenses.D efendants'expert

designation w.
             illbedue 15 daysaftertheitreceiptofO 'D onnell'sam ended disclosure.

      A11otherpzovisionsofthescheduling orderenteted on A pril20,2019 rem ain in effect.

      Itisso O RD E RE D .

                                             Ent
                                               lzed:         AJt X 9. '
                                                                      Z--0t1
                                                                          ,                      .

                                                    *                                                .
                                         k         *                      . q,        ;(!' =rr7.*
                                                                                                l'
                                   .'    .                                 . g.-.z ..?''
                                    .;         r

                                             M ichael . rbanski
                                             Clu@ mt
                                                   .ed StatesDisttictludg
                                                                        .é-..''J
                                                                               >-;
                                                                                 C->
                                                                                   +7
                                                                                    '
                                                                                    nC
                                                                                     #à'Q?-
                                                                                          SS'
